Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-7 are pending.
The rejection of claims Claim(s) 1 and 5-7 under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Gampala et al is withdrawn as the art does not disclose the 1000 nucleotide sequence of SEQ ID NO: 186 but one that is 3324 nucleotides in length.

Specification
The objection to the specification is withdrawn in light of the amendment to the title. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 5-7 REMAIN rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gampala et al (Pub. No. US 2012/0023627 A1) in view of Mutisya et al (2006, Journal of Plant Physiology, 163:770-780) and de Freitas et al (1994, Mol Gen Genet, 245:177-186).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are drawn to a vector comprising a promoter consisting of the nucleic acid sequence of SEQ ID NO: 186, vectors comprising said sequence, a method of producing a plant comprising introducing said sequence, and plants and seeds produced therefrom.
Gampala et al claim an isolated nucleic acid sequence, SEQ ID NO: 8, having 100% sequence identity to SEQ ID NO: 186 (see claim 1; see also Attachment A in the Office action dated 09 February 2022). Gampala et al claim vectors comprising said regulatory nucleic acid sequence (claims 2 and 5), and plants comprising said vector (claim 28). Seeds comprise said nucleic acid (¶ 0034), and methods for producing said transgenic plants are disclosed (¶ 44 and 45).
Gampala et al teach that the sequences of the promoters may have varying degrees of homology to the naturally occurring structure, namely, fragments of promoters that are expressed in both monocots and dicots (e.g., see p. 5, ¶ 0046 and 0047).
Thus, while Gampala et al teach a promoter having a structure identical to that as instantly claimed, the issue is whether one would have found it obvious to use subsequences of the promoter as claimed and taught by Gampala et al to drive expression of a gene of interest.
Mutisya et al teach that it was known in the art that subsequences of Sorghum promoters can drive transgene expression: minimal promoters can lead to high and low-level gene expression (see Abstract; see also p. 776, col. 1, last ¶ bridging col. 2), while Frietas et al teach shorter regions of a Sorghum promoter retain functional activity (see Abstract; see also p. 181, col. 1, last ¶ bridging col. 2; see also 183).
Thus, prior to the filing of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the vectors, methods, plants and seeds as claimed because Gampala et al teaches that there is a need for suitable promoters for expression of transgenes (e.g., see ¶ 0005 and 0006; see also ¶ 0047-0049).
One would have arrived at the 1000 nucleotide sequence of SEQ ID NO: 186 as claimed based on the teachings of Gampala et al and with a reasonable expectation of success, because Gampala et al teaches the fragments of promoters can be used, because Gampala et al teach that many of the claimed promoters have functional activity (e.g., see Examples 3-6), and because Mutisya et al and de Frietas et al teach that fragments of Sorghum promoters retain functional activity with minimal promoters yielding high level gene expression.
Moreover, it should be noted that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Moreover, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Where the claims are directed to a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
Because the promoter that one would arrive at based on the teachings of the prior art as referenced above is structurally indistinguishable from that as instantly claimed, it necessarily follows that it would function as claimed and intended.

Response to Arguments 
Applicant traverses the rejection of the claims because nothing in the teachings of Gampala would suggest to one of ordinary skill in the art that this process should be carried out and would have a reasonable likelihood of success when viewed in light of the prior art, and that the instantly claimed promoter provides unexpected results as expression is obtained in both monocots and dicots (Applicant response dated 09 May 2022, p. 5, last ¶ and p. 6, ¶ 1; see also Declaration of Jiangxin Wan under 37 C.F.R. § 1.132, section 11).
This argument is not persuasive because, first, the claims do not require any particular function and are not drawn to a “process”, but are also drawn to a vector comprising a promoter for which the Office has provided a prima facie case for arriving at based on the teachings of Gampala in view of Mutisya and de Frietas.
Secondly, Applicant merely asserts that one would not have reasonable expectation of success for expressing the instantly claimed promoter in both monocots and dicots without proffering any factual evidence.
To persuasively argue the instant results are unexpected Applicant may provide evidence to establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Moreover, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). 
Furthermore, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. See MPEP 716.02(b).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP 716.02(e).
Here, Applicant has failed to provide any evidence as to why a fragment of SEQ ID NO: 8 as taught by Gampala would not retain functional activity and drive transgene expression in both monocots and dicots, which is critical because the promoter as taught in the prior art is structurally indistinguishable from that as claimed, and would therefore necessarily perform the same function.
Moreover, Gampala explicitly suggests using fragments of SEQ ID NO: 8, while the prior art teaches that one would have a reasonable expectation of success in using promoter fragments to drive gene expression (e.g., see Mutisya and de Frietas supra).
Regarding the main issue, Applicant argues that nothing in the teachings of Gampala would lead one to select the specific nucleic acid sequence as claimed, and again asserts that the results of the instant invention are unexpected (Applicant response dated 09 May 2022, p. 6, ¶ 2; see also Declaration of Jiangxin Wan under 37 C.F.R. § 1.132, sections 6 and 11).
This argument is unpersuasive because as noted above, it was known in the art that subsequences of promoters retain functional activity such that it would be obvious to use any subsequence of the promoter as taught by Gampala, because Applicant has failed to distinguish the promoter of Gampala from the instantly claimed promoter, because Gampala specifically teaches that SEQ ID NO: 8 can be used in both monocots and dicots, and because Mutisya and de Frietas both teach minimal Sorghum promoters predictably drive gene expression.

Allowable Subject Matter
Claims 2, 3 and 4 are objected to for depending upon a rejected base claim but would be allowable but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662